Citation Nr: 0001604	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected iritis and conjunctivitis, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to June 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1994 and February 197 
rating decisions by the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
appealed these decisions to the Board and, in October 30, 
1998, the Board denied the veteran's claims on appeal.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 30, 1999, Order, the Court, upon joint motion of VA and 
the veteran, vacated the Board's October 30, 1998, decision, 
and remanded the case for additional actions more 
particularly set forth in the joint motion. 


REMAND

Evidence of record shows that the veteran's service-connected 
eye disability is of an intermittently active nature 
involving flare-ups of approximately two weeks duration.  The 
November 1996 VA eye examination was conducted during 
inactive or minimally active phases of his iritis and 
conjunctivitis.  Therefore, an additional examination, 
conducted during the active phase of the veteran's eye iritis 
and conjunctivitis, is required, pursuant to Ardison v. 
Brown, 6 Vet. App. 405 (1994).  

With regard to the veteran's service-connected PTSD, the 
current evidence is ambiguous as to the severity of 
psychiatric symptoms attributable to the PTSD.  Additional VA 
examination is therefore necessary to assist the veteran and 
to ensure an adequate record for eventual appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  Any VA pertinent VA medical records 
documenting continuing treatment which 
are not already in the claims file should 
be made of record. 

2.  The RO should coordinate with the 
veteran and the appropriate VA medical 
facility to arrange for the veteran to 
immediately contact VA when he suffers a 
flare up of his service-connected eye 
disability.  Upon notification from the 
veteran that an active phase has 
commenced, the RO and the VA medical 
facility should take immediate steps to 
afford the veteran a VA eye examination 
during the flare up phase of the service-
connected disability to ascertain the 
severity of impairment due to the 
service-connected iritis and 
conjunctivitis.  The claims folder and a 
copy of this remand should be furnished 
to the examiner and be thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  The 
examiner is requested to clearly report 
all symptoms (including any pain and 
hypersensitivity to light) of the 
service-connected iritis and 
conjunctivitis and to clearly 
differentiate symptoms attributable to 
the service-connected iritis and 
conjunctivitis as opposed to any 
nonservice-connected eye disorder(s). 

3.  In addition, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
extent and severity of the veteran's 
service-connected PTSD.  The claims 
folder and a copy of this remand should 
be furnished to the examiner and be 
thoroughly reviewed in connection with 
the examination.  All appropriate tests 
and/or studies should be conducted.  If 
possible, the examiner is requested to 
clearly report all symptoms attributable 
only to the PTSD as opposed to any 
nonservice-connected disorder(s).  The 
examiner is further requested to provide, 
if possible, a Global Assessment of 
Functioning (GAF) score consistent with 
the criteria in the DSM-IV, based solely 
on the impairment of functioning due to 
PTSD.  In addition, the examiner is 
requested to explain what the assigned 
GAF score means in terms of social and 
industrial impairment.  

4.  Following completion of the above, 
the RO should readjudicate the issues of 
increased rating for iritis and 
conjunctivitis and for PTSD under all 
applicable laws and regulations 
(including consideration of old and new 
rating criteria in view of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)).  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran, to 
ensure a proper record for appellate review and to comply 
with the Court's Order which granted the joint motion of the 
veteran and VA.  The veteran and his representative have the 
right to submit additional evidence and argument in 
connection with this matter.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



